Citation Nr: 1634525	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  12-27 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether a timely Substantive Appeal was filed in response to a March 2, 2011 Statement of the Case (SOC) which continued the denial of service connection for degenerative joint disease (DJD) of the left knee.  

2.  Entitlement to service connection for DJD of the left knee.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.  

This appeal comes before the Board of Veterans' Appeals (Board) from August 2011 correspondence from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which informed the Veteran that June 2011 correspondence to the RO could not be accepted in lieu of a Form 9 "Appeal to Board of Veterans' Appeals" with respect to the issue of entitlement to service connection for left knee DJD because it was untimely.

In January 2015, the Board remanded the timeliness issue to afford the Veteran an opportunity to provide testimony in support of his claim at a videoconference hearing before a Veterans Law Judge.  The hearing was subsequently scheduled for December 2015; and, the Veteran indicated in a September 2015 fax that he would attend that hearing by checking the appropriate box on a Hearing Confirmation Sheet.  However, the Veteran's failed, without good cause, to report to the hearing in December 2015.  His hearing request is therefore deemed withdrawn.

The issue(s) of entitlement to service connection for DJD of the left knee is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 2009 rating decision, the RO denied a claim of service connection for left knee DJD.  

2.  The Veteran's Notice of Disagreement (NOD) with the October 2009 rating decision was received in March 2010.  

3.  A March 2011 Statement of the Case (SOC) was not received by the Veteran or his representative until June 2011; and, on that day, the Veteran's representative indicated an intent to appeal the issue of entitlement to service connection for left knee DJD.  


CONCLUSION OF LAW

The 60-day timeliness requirement for filing a substantive appeal with respect to the claim of entitlement to service connection for left knee DJD is waived.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.302, 20.305 (2015); see also Percy v. Shinseki, 23 Vet. App. 37, 44 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has jurisdiction over appeals of questions of law and fact that involve entitlement to VA benefits, as well as to resolve questions of its own jurisdiction.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 19.4, 20.101 (2015).  Appellate review is initiated by the timely filing of a NOD, and is completed by the timely filing of a substantive appeal after a SOC has been furnished.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2015).  A decision as to the timeliness and adequacy of a substantive appeal will be made by the Board.  38 U.S.C.A. § 7108 (West 2014); 38 C.F.R. § 20.101(c), (d) (2015).

The substantive appeal must be filed within 60 days from the date that the RO mails the SOC to the Veteran, or within the remainder of the one year period from the date of mailing of the notification of the original determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b) (2015).  The date of mailing of the SOC will be presumed to be the same as the date of the SOC for purposes of determining whether an appeal has been timely filed.

The U.S. Court of Appeals for Veterans Claims (Court) has held that the filing period for a substantive appeal in a claim for VA benefits is not jurisdictional, and VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  Furthermore, the Court has held that, as with the timeliness of a substantive appeal, in determining the adequacy of a substantive appeal, "the Board's use of a jurisdictional, i.e., nondiscretionary, analysis [is] not appropriate," and that VA may waive "any ... pleading requirements on the part of the appellant."  Id. at 47 , citing Gomez v. Principi, 17 Vet. App. 369, 372-73 (2003).

By way of history, in March 2010, the RO received the Veteran's NOD with the October 2009 rating decision which denied service connection for left knee DJD.  

The RO mailed a SOC to the Veteran with a carbon copy sent to the Veteran's representative, on March 3, 2011.  As such, the Veteran had until May 3, 2011 to submit a timely VA Form 9, substantive appeal to the Board.  

However, according to a statement from the Veteran's representative, neither he nor the Veteran received the SOC until June 2011.  The representative asserted that the March 2011 SOC was not received by the Veteran or his representative until June 2011; and, on that day, the Veteran's representative indicated an intent to appeal the issue of entitlement to service connection for left knee DJD.  

More specifically, in a June 27, 2011 statement, the Veteran's representative wrote, "As per your SOC dated 3/3/11, [the Veteran's] claim for DJD [of the left] knee was denied.  I received a copy of the SOC today, this is a NOD to that SOC."

In response, the RO sent correspondence to the Veteran in August 2011 indicating that no timely substantive appeal (VA Form 9) was received following the issuance of the SOC in March 2011.  

The Veteran's representative once again responded in August 2011, reiterating his assertion that neither he nor the Veteran received a copy of the SOC until June 2011, 7 weeks after the substantive appeal deadline.  

Under the presumption of regularity in the administrative process, it is presumed that a claimant received proper notice by VA.  See Boyd v. McDonald, 27 Vet. App. 63, 71-72 (August 2014) (holding that under the presumption of regularity, if notice is sent to the claimant's last known address of record, it will be presumed that VA properly discharged its official duties) (citing Clarke v. Nicholson, 21 Vet.App. 130, 133 (2007)); see also United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  This presumption may only be rebutted with "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).  Such evidence includes "clear evidence that VA did not follow its regular mailing practices or that its practices were not regular."  Boyd, 27 Vet. App. at 72 (quoting Crain v. Principi, 17 Vet.App. 182, 186 (2003)).  The mere assertion that the notice was not received does not by itself constitute clear evidence rebutting the presumption.  Id.  However, the presumption of regularity may be rebutted where there is evidence that (1) VA used an incorrect address on the mailing in question or (2) the mailing was returned as undeliverable and "there were other possible and plausible addresses available to VA" at the time.  Id. at 72.

A review of the record does not appear to suggest that the SOC was mailed late or was mailed to an incorrect address.  Thus, it is presumed that VA properly discharged its official duties; i.e. mailed the SOC on March 3, 2011.  

However, the Board also finds credible the June 2011 and August 2011 statements of the Veteran's representative that no such SOC was received by either him or the Veteran until after the deadline for submitting the substantive appeal.  Thus, the Veteran's failure to file a timely 9 was a direct result of not receiving the SOC in a timely manner.  Although the presumption of regularity is not rebutted merely because the Veteran states he did not receive the SOC in time to timely file a substantive appeal, the Board finds the Veteran's representative's statements as to when he first received the SOC to be credible, particularly given that the representative has no monetary stake in the outcome of that determination.  Moreover, the June 2011 statement was submitted only one month following the deadline, and it is clear from both the June 2011 statement and the August 2011 statement that the Veteran intended to appeal that issue to the Board.  

As such, the Board finds that although the appellant did not file a timely substantive appeal, such timeliness requirement may be waived; and in this case because the evidence of record is at least in equipoise regarding whether or not the appellant and his representative actually received the SOC when it was originally mailed to both of them in March 2011, such waiver is appropriate in this case.  As such, in application of the benefit of the doubt, the appeal as to timeliness may be granted.


ORDER

The appeal to establish that the appellant timely filed a substantive appeal with the October 2009 rating decision that denied the issue of service connection for left knee DJD, is granted, and to that extent only, the appeal is granted.  


REMAND

Given the above finding of a timely filed substantive appeal as to the October 2009 rating decision that denied the issue of service connection for a left knee disability, the Board now has jurisdiction to address the merits of the underlying claim.  

The Veteran seeks service connection for left knee DJD.  Service treatment records (STRs) show that the Veteran was treated in June 1967 for a sore left knee with assessment of contusion of left knee due to recent trauma; and, was treated in April 1968 for left knee pain due to being hit in the knee by someone throwing a hammer.  The STR's also show that the Veteran was discharged from service in August 1968 because of unsuitability due to passive aggressive personality.  An August 1968 Report of Medical Examination at the time of discharge is negative for a left knee disability; however, it does not appear that the Veteran was afforded an opportunity to fill out a Report of Medical History in conjunction with his discharge examination, therefore, it is not clear whether the Veteran had left knee pain at the time of discharge.  

VA records dating back to 2003 show complaints of knee pain.  In December 2003, the Veteran reported an increase in left knee pain over the prior three month period, with local swelling and pain.  A July 2004 health summary notes a history of left knee DJD.  A July 2004 x-ray revealed severe DJD with marked narrowing of the medial compartment, hypertrophic spurring involving tibial spine, medial tibial plateau, lateral femoral condyle, superior and inferior pole of patella, with loose joint body in the suprapatellar pouch connected with moderately severe tri-compartmental degenerative arthritis.  

A June 2009 VA orthopedic outpatient progress note indicates that the Veteran had undergone a left knee arthroscopy in December 2005 for removal of a loose body and synovectomy.  The Veteran reportedly did well until he recently began to have increased pain and catching on the inside of his knee.  The examiner reviewed January 2009 x-rays which showed some medial compartment changes with degenerative changes and osteophyte formation in the medial compartment.  Some lesser degenerative changes were noted in the patellofemoral joint.  The impression was status post left knee arthroscopy with early degenerative changes in the medial compartment and a medial meniscus tear.  

July 2009 x-rays of both knees revealed that the Veteran significant narrowing of the left medial compartment, but on the right, osteophytosis was minimal and there was no significant medial or lateral compartment joint space seen.

A July 2009 MRI of the left knee revealed a large joint effusion in association with a large multilocular Baker's cyst.  There was advanced osteoarthritis in the medial compartment of the femoral-tibial joint with cartilage loss, severe truncation and maceration of the posterior horn and body of the medial meniscus, and associated with fraying and laxity of the anterior fibers of the medial collateral ligament.  In addition, there was an apparent complete tear of the anterior cruciate ligament and significant atrophy of the posterior cruciate ligament, moderate chondromalacia with thinning of the cartilage and associated osteoarthritic changes of the edges of the patellofemoral joint; and, finally, intrasubstance degenerative changes within the lateral meniscus but without a free surface tear.  

At an August 2009 follow-up, a VA examiner interpreted the MRI study as showing severe changes in the medial compartment.  The examiner did not believe that additional arthroscopic surgery would be beneficial, noting that the Veteran also had a Baker's cyst and large joint effusion.  

At a February 2011 VA examination, the Veteran reported that he injured his left knee in service.  The VA examiner opined that the Veteran's current left knee disability was less likely than not related to service.  The examiner acknowledged the Veteran's service treatment records from 1967 and 1968 which revealed treatment in June 1967 for a sore left knee with assessment of contusion of left knee due to recent trauma; and, treatment in April 1968 for left knee pain due to being hit in the knee by someone throwing a hammer.  The examiner also noted that physical examinations in 1965, 1966 and 1968 indicated normal lower extremity examination.  The examiner also found that the knee treatment in service was for contusion and bruising, which were self-limiting in nature and should not cause long term effects.  

In June 2012, the Veteran's representative submitted medical information obtained from the internet at arthritis.org.  The report notes that most often, osteoarthritis develops gradually, and it may start as soreness or stiffness that seems more like a nuisance than a medical concern.  

In summary, while no left knee disability was identified on the Veteran's August 1968 Report of Medical Examination at the time of discharge, it is not entirely clear whether the Veteran had left knee pain at the time of discharge from service because there is no August 1968 Report of Medical History.  

Additionally, the Board finds notable that July 2009 x-rays of both knees revealed that the Veteran had significant narrowing of the left medial compartment, but on the right, osteophytosis was minimal and there was no significant medial or lateral compartment joint space seen.  These unilateral findings, along with the internet report suggesting that osteoarthritis develops gradually, as well as the possibility that the Veteran may have had left knee pain at the time of discharge from service should be considered by a medical examiner in order to fairly decide the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA records dated since December 2012; and, with appropriate authorization, obtain and associate with the claims file any outstanding private treatment records identified by the Veteran as pertinent to his claim of service connection for left knee DJD.  

2.  After completion of #1 above, schedule the Veteran for a VA examination to determine the likely etiology of the Veteran's left knee DJD.  After all indicated testing is completed, the examiner should opine as to whether the Veteran's current left knee DJD more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise the result of the Veteran's left knee injuries in service.  In this regard, the examiner is asked to consider the Veteran's statements and comment on the significance, if any, of the July 2009 x-rays showing the condition of the left knee to be much worse than the condition of the right knee.  

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

3.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for left knee DJD.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


